F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       August 7, 2007
                                   TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                        Clerk of Court

 U N ITED STA TES O F A M ER ICA,

          Plaintiff - Appellee,
                                                         No. 06-2330
 v.                                               (D.C. No. CR -06-1885 JP)
                                                          (D .N.M .)
 ED G A R D A V ID O LIV A -
 FREDERICH, also know n as Jose
 Santiago Gonzales,

          Defendant - Appellant.



                              OR D ER AND JUDGM ENT *


Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges. **


      Defendant-Appellant Edgar David Oliva-Frederich filed the instant appeal

after he was sentenced to two months’ imprisonment for violation of a condition

of his supervised release, which was previously imposed by the district court in

the W estern District of Texas. Specifically, M r. Oliva-Frederich violated his



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
supervised release when he entered the United States without obtaining the

express consent of the Secretary of Homeland Security to do so. The district

court ordered the two-month sentence for violation of supervised release to run

consecutively with the thirty-seven month sentence imposed for the underlying

offense of illegal reentry. Finding no potentially meritorious issues for appeal,

counsel for M r. Oliva-Frederich has filed an Anders brief and requests to

withdraw. See Anders v. California, 386 U.S. 738 (1967). M r. Oliva-Frederich

has been served with copies of the Anders brief and has failed to respond.

      Because M r. Oliva-Frederich knowingly and voluntarily admitted to being

in the United States without permission, see Brady v. United States, 397 U.S. 742,

755-56 (1970), and the sentence imposed was reasoned and reasonable, see United

States v. Tedford, 405 F.3d 1159, 1161 (10th Cir. 2005), we DISM ISS this appeal

and G RA N T counsel’s motion to withdraw.



                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -2-